Citation Nr: 0713720	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  06-05 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Richard B. Stofberg, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  


FINDINGS OF FACT

1.  The veteran has submitted new and material evidence to 
reopen her claim for service connection for PTSD.  

2.  The veteran has been diagnosed with PTSD, but there is no 
credible corroboration or verification of the alleged non-
combat stressors in service.  

3.  The veteran's depression was not caused by her active 
military service from March 1979 to March 1983.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
September 2001 final rating decision to reopen a claim for 
service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


2.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006). 

3.  Service connection for depression is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In its January 2006 statement of the case (SOC), the RO 
decided that the veteran had submitted new and material 
evidence to reopen her claim for service connection for PTSD.  
The Board has reviewed this new evidence and agrees with this 
determination.  The Board finds that the RO properly found 
that the evidence was new and material and considers her 
claim to be reopened.  The Board will adjudicate this claim 
on a de novo basis. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304 (regarding combat veterans); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that she experience a number of 
specified current symptoms.  The traumatic event, or 
stressor, involves experienced, witnessed, or being 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others.  In addition, the 
response must involve intense feelings of fear, helplessness, 
or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The veteran has a current diagnosis of PTSD.  She alleges the 
she has PTSD as the result of stressors experienced while 
serving in the military.  Specifically, she asserts that in 
January 1981, she was sexually assaulted by a male soldier 
when he entered her room to wake her for duty.  She also 
reported a second stressor of being lost during her first 
week of duty in Germany.  These are not combat-related 
stressors and therefore the veteran's lay testimony is not, 
by itself, sufficient for its verification.  Cohen, 10 Vet. 
App. at 147.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which addressed PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  In 
December 2005, M21-1, Part III was rescinded and replaced 
with a new manual, M21-1MR, which contains the same PTSD-
related information as M21-1, Part III.  The corresponding 
new citation for M21-1, Part III, 5.14(c) is M21-1MR 
IV.ii.1.D.14 and 15. 

The pertinent regulation provides that, in cases of personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incidents.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3); see also M21-1MR IV.ii.1.D.14 and 15. 

As recently stated by the Court in Bradford v. Nicholson, 20 
Vet. App. 200 (2006), § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault" without first providing the requisite notice.  The 
Court also stated that § 3.304(f)(3) requires VA to advise 
personal assault claimants that credible supporting evidence 
of a stressor may include (1) "evidence from sources other 
than the veterans service records" or (2) "evidence of 
behavior changes."  The Board must provide "a written 
statement of [its] findings and conclusions, and the reasons 
or bases for those findings and conclusions, on all material 
issues of fact and law presented on the record."  38 U.S.C. 
§ 7104.  

The Board notes that in a letter dated in October 2003, the 
RO advised the veteran of the Veterans Claims Assistance Act 
of 2000 (VCAA)  and its effect on her claim.  The letter 
specifically advised her to identify any possible sources of 
information and evidence for personal assault.  The veteran 
submitted parts of her service personnel records and did not 
identity any sources of information outside of the service 
record.  The veteran submitted a PTSD questionnaire.  

The veteran's service personnel records show that she 
reported a sexual assault in January 1981.  She reported that 
a male soldier entered her room and placed his hand under her 
night gown and on her leg.  The veteran's roommate made a 
statement corroborating the veteran's report to the extent 
that she saw the male soldier enter their room, stand near 
the veteran's bed, and then the veteran became upset and 
asked why he touched her.  The Board finds that the veteran's 
roommate's statement provides some evidence in favor of her 
claim. 

However, an investigation was performed in January 1981.  
Statements were taken from the veteran, her roommate, the 
accused, and four other soldiers.  The authorities 
investigating the assault concluded that the veteran's 
allegations were unfounded.  The Board has reviewed the 
paperwork from the investigation and finds that it provides 
highly probative negative evidence against the veteran's 
claim because it concluded that the veteran was not 
assaulted.  

In light of the provisions in M21-1MR discussed above, the 
Board notes that there is no evidence of a change in the 
veteran's behavior following her report of the assault that 
would provide evidence in favor of the assault having 
occurred.  The veteran had disciplinary problems consistently 
throughout her period of service, both before and after she 
reported the incident.  The Board finds that the lack of 
change in the veteran's behavior after January 1981 provides 
evidence against her claim.  

In May 1981, the veteran's supervisory officer received a 
phone call from a doctor who stated that the veteran called a 
Crisis Center and said that she was going to commit suicide.  
An ambulance was dispatched to the veteran's residence.  Upon 
arrival, the ambulance personnel and accompanying military 
police were informed that the veteran did not live at the 
residence, and no one there knew who she was.  The veteran 
later turned herself in to the military police and they 
escorted her to a medical facility for evaluation by a Dr. W.  

Dr. W.'s August 1981 report stated that the veteran was 
suffering from acute anxiety and depression when she as 
admitted to the hospital in May 1981.  Dr. W. stated that 
"the precipitant was her inability to further handle what 
she perceived as an impossible relationship with superiors in 
the clinic" where she worked.  She was diagnosed with a 
hysterical personality disorder.  Dr. W. stated that her 
psychiatric condition was not a recent development and "did 
not result from her duties or problems in the Army," a 
statement made "with the approval of [the veteran's] 
lawyer."  

Dr. W.'s statement that the veteran's anxiety and depression 
was due to her relationship with her superiors at work 
provides evidence against her claim because it indicates that 
her mental health problems were not due to the alleged 
assault.  Dr. W.'s conclusion that the veteran's mental 
health problems predated her military service and were 
unrelated to her problems in the Army also provides 
significant evidence against her claim.  The Board has 
reviewed this report and finds that it is entitled to great 
probative weight. 

The veteran's service medical records (SMRs) are negative for 
any treatment from an assault in January 1981.  They are also 
negative for mental health treatment.  

Overall, the Board must find that the service record, 
especially the investigation of the alleged assault and Dr. 
W.'s evaluation, provides highly probative negative evidence 
against the veteran's claim.  

The veteran's post-service medical records reveal that in 
addition to a sexual assault in service, she reported several 
other stressors while receiving VA mental health care.  
Additional non-service-related stressors included sexual 
harassment in fourth grade, sexual assault in high school, a 
coercive sexual relationship, abuse by her husband, sexual 
harassment at every job she held, and a gun shot wound in 
1997.  

In July 1999, VA treatment records show that the veteran's 
reporting was tangential and that she was an unreliable 
historian.  The veteran was described as delusional in VA 
mental health treatment reports until 2004, providing strong 
evidence against her claim as indicating her statements can 
not provide the basis for stressor validation.   

The veteran has multiple diagnoses of PTSD, including some 
diagnoses of PTSD due to military sexual trauma.  However, 
the Board is not required to grant service connection for 
PTSD because a physician accepted the veteran's description 
of her active service experiences as credible.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The Board is not required 
to accept the veteran's uncorroborated account of her active 
service experiences.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The VA medical providers have generally restated the 
veteran's account of the in-service stressor and accepted it 
as credible.  However, such statements are undermined by two 
factors: (1) the medical opinions are based upon the 
veteran's uncorroborated recitation of the alleged stressor; 
and (2) none of the medical opinions included an objective 
review of the in-service evidence or any other 
contemporaneous indicia that might bolster the veteran's 
reported stressor.  As noted above, a medical provider cannot 
provide supporting evidence that the claimed in-service 
stressor actually occurred based upon post-service medical 
examination.  

In this respect, although an examiner can render a current 
diagnosis based on an examination of the veteran, the 
examiner's opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  See generally, Guimond v. Brown, 6 Vet. App. 69 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 
177 (1993).  Furthermore, an examination that relies on a 
questionable history of events is inadequate, and any 
psychiatric evaluation that forms the basis for an 
adjudicative decision must be based on an accurate 
description of events during the veteran's service.  See West 
v. Brown, 7 Vet. App. 70 (1994).  The Board is not required 
to accept a physician's diagnosis just because the physician 
accepted the veteran's description of her experiences as 
credible and diagnosed her with PTSD.  See West, 7 Vet. App. 
at 77 (quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992)).  Likewise, medical statements that accept a 
veteran's reports as credible and relate her PTSD to events 
experienced in service do not constitute the requisite 
credible evidence of the occurrence of a stressor.  Moreau, 
supra.  

Overall, the Board must make a factual determination against 
a finding that the assault during service ever occurred.  In 
this regard, a medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  However, the Court has 
held that VA can not reject a medical opinion simply because 
it is based on a history supplied by the veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).  In 
this case, the Board finds that the history provided by the 
veteran is inaccurate and that the veteran is an inaccurate 
historian.  Further, the Board finds that the record, as a 
whole, provides strong factual evidence against this claim, 
indicating that the stressor did not occur or that the 
veteran difficulties have no association with service.  The 
Board finds that the negative evidence outweighs the 
veteran's contentions. 

With regard to the veteran's second non-combat stressor, 
being lost in Germany, it does not meet the DSM-IV 
requirements for what constitutes a stressor.  The veteran 
did not experience, witness, and was not confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others.  Additionally, there is no evidence of record to 
verify that this incident occurred, aside from the veteran's 
own statements.  Her service record is completely negative 
for any references to the veteran being lost in Germany.

Beyond the above, the Board has had the opportunity to speak 
to the veteran at her hearing.  Based on this testimony, and 
a review of the facts of this case, the undersigned finds the 
veteran is not an accurate historian of the events that are 
alleged to have occurred during her service, providing strong 
evidence against this claim. 
  
In sum, the preponderance of the credible evidence does not 
show corroboration of an alleged in-service stressors, which 
in turn could serve as the basis for the veteran's diagnosis 
of PTSD, even in light of the Court cases cited above.  In 
fact, for reasons noted above, the Board finds that the most 
probative evidence in this case provides evidence against 
this claim.  Any current PTSD is not shown to be related to 
her active service.  The Board finds that the preponderance 
of the evidence is against granting service connection for 
PTSD.  38 U.S.C.A. § 5107(b).  

With regard to the veteran's claim for service connection for 
depression, the first requirement for any service connection 
claim is competent evidence of existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The veteran has a diagnosis of 
depression and therefore she has a disability for VA 
purposes.  

The veteran's service personnel records show that she was 
evaluated by Dr. W. during active military service because 
she was experiencing acute depression and anxiety.  However, 
the veteran was not diagnosed with a depressive disorder at 
that time.  She was diagnosed with a hysterical personality 
disorder providing evidence against this claim as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation on VA compensation benefits, and 
service connection is prohibited for personality disorders.  
38 C.F.R. § 3.303(c).  The veteran was not diagnosed with 
depression in service.  

Post-service treatment records show a diagnosis of Major 
Depression and treatment for this condition.  Treatment 
records state that the veteran's depression is due to her 
PTSD, her current personal circumstances, her multiple health 
problems, and a history of delusional disorder.  The 
treatment records also note that the veteran reported a 
lengthy pre- and post-military service history of sexual 
trauma.  

The first instance of treatment for depression was in January 
2001, almost 20 years after the veteran left active service.  
She was hospitalized at a VA facility and diagnosed with 
depressive disorder with psychotic features.  The Board must 
note the lapse of many years between the veteran's separation 
from service and the first treatment for the claimed 
disorder.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no evidence to show that the veteran had depression 
since she left service.  While she was hospitalized for 
depression in January 2001, she reported having feelings of 
depression for the past two years.  There is no evidence of 
continuity of symptoms of depression after the veteran left 
service, as she was not treated for it until 2001.  38 C.F.R. 
§ 3.303(b).  There is no competent medical evidence of record 
to provide a link between the veteran's depression and her 
period of active military service.  As the veteran's PTSD is 
not service-connected, she is not entitled to service 
connection for depression on a secondary basis.  38 C.F.R. 
§ 3.310.  The Board finds that the preponderance of the 
evidence is against service connection for depression.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159, 3.326(a).  That is, by a letter dated in 
October 2003, the RO advised the veteran of the evidence 
needed to substantiate her claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in her 
possession that pertains to the claims.  Id. at 120-21.  
However, the Board is satisfied that the October 2003 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to her claims, such that 
there is no prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Moreover, neither the veteran nor her representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that in a June 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if her claims were granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
and VA medical records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board notes that etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant the 
claims, and provide evidence against the claims, the Board 
finds no basis for a VA examination to be obtained.  More 
importantly, as the Board has found no confirmed stressor, 
and evidence against the claimed stressors that outweighs the 
veteran's contentions, even in light of the Court's decision 
in Patton, an examination would serve no constructive purpose 
regarding the PTSD claim. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  While the first element is met for both 
claims, the evidence discussed above shows that there was no 
event, injury, or disease that occurred or manifested in 
service or during an applicable presumptive period.  There is 
also no indication that the claimed conditions may be 
associated with the veteran's service, as there was no 
credible evidence that the stressors occurred and the 
veteran's depression was not diagnosed until many years after 
service, with no nexus to service, and highly probative 
evidence against such a finding.  Simply stated, the most 
probative evidence in this case provides evidence against 
this claim. 


ORDER

New and material evidence has been submitted and the claim 
for service connection for PTSD is reopened.  To this extent, 
the appeal is granted. 

Service connection for PTSD is denied.  

Service connection for depression is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


